DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 2,952,150 to Matzkin et al.
Matzkin et al. disclose a patch lock assembly for use in a door latch system, the patch lock assembly being securable to a door (12), the door defining a recess (24) for receiving said patch lock assembly, the patch lock assembly comprising: an adapter housing (20) having a first adapter subunit (14) and a second adapter subunit (16) wherein when said patch lock assembly is secured to said door, said first adapter subunit is disposed on a first surface of said door and said second adapter unit is disposed on a second surface of said door opposite said first surface; and at least one interlocking feature (35, 34 and 49, 50) configured to inhibit translation of the patch 
Matzkin et al. also disclose said interlocking feature includes a second notch (34) defined by said recess, wherein said patch lock assembly includes a second fastener (70) to secure said patch lock assembly to said door, and wherein said first and second fasteners interfere with respective first and second notches to inhibit translation of said patch lock assembly relative to said door in an x direction (column 3, lines 15-26), as in claim 2, and said first adapter subunit comprise an outer face, an inner face and a top sidewall, back sidewall and bottom sidewall extending perpendicularly outward from the inner face, each sidewall being configured to engage said first surface of the door when the first adapter subunit is mounted on the door (as best shown in figure 3), wherein said second adapter subunit comprises an outer face, an inner face and a top sidewall, back sidewall and bottom sidewall extending perpendicularly outward from the inner face, each sidewall being configured to engage said second surface of the door when the second adapter subunit is mounted on the door (as best shown in figure 3), wherein the first adapter subunit and second adapter subunit each bound the recess to thereby define a door latch receiving cavity therebetween (receiving 18), and wherein the top and bottom sidewalls of the first and second adapter subunits further include respective sidewall mating surfaces extending perpendicularly outward from each respective inner face, the respective sidewall mating surface having complementary locking stepped profiles configured to engage one another when the first 
Matzkin et al. further disclose each of the first and second adapter subunits includes a plurality of apertures (figure 3 shows respective apertures), the patch lock assembly further including a plurality of inserts, each respective insert selectively mountable on a respective first or second adapter subunit within a respective aperture, each insert configured to thereby modify the respective first or second adapter subunit to receive a selected one of a plurality of door latches and door latch actuators (figure 3 shows the corresponding components), as in claim 5, as well as a first cover plate (22) secured to said first adapter subunit and a second cover plate (77) secured to said second adapter subunit wherein an inner face of at least one of said first and second cover plates include indicia configured to provide customized fabrication information depending on the particular patch lock assembly application (openings to correspond with associated bosses), as in claim 6, wherein said customized fabrication information includes drill size and hole location (corresponding holes to the boss locations), as in claim 7.

Matzkin et al. additionally disclose a patch lock assembly for releasably securing a first door (112) in a locked orientation to an adjacent glass panel, the patch lock assembly comprising: a) an adapter housing (120; column 2, lines 66-70) including: i) a first strike adapter subunit (114) having an outer face, an inner face and a top sidewall, front sidewall, back sidewall and bottom sidewall extending perpendicularly outward from the inner face, the top sidewall, 

Matzkin et al. also disclose a patch lock system for releasably securing a first door (12) in a locked orientation to an adjacent glass panel (112), the patch lock system comprising: a) a latch adapter housing (20) including: i) a first latch adapter subunit (14) having an outer face, an inner face and a top sidewall, back sidewall and bottom sidewall extending perpendicularly outward from the inner face, each sidewall being configured to engage a first surface of the first door, ii) a second latch adapter subunit (16) having an outer face, an inner face and a top sidewall, back sidewall and bottom sidewall extending perpendicularly outward from the inner face, each sidewall being configured to engage a second surface of the first door, wherein the first latch adapter subunit and second latch adapter subunit are each configured to bound a first portion of a recess (24) defined within the first door to thereby define a door latch receiving cavity therebetween wherein the door latch receiving cavity is configured to coincide with an edge of .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matzkin et al., as applied above.
Matzkin et al. discloses the invention substantially as claimed.  However, Matzkin et al. does not disclose a method of constructing the lock assembly.  It is common knowledge in the prior art to have a proper fit between a lock assembly and the applied door in the same field of endeavor for the purpose of preventing accidental separation and thwart tampering.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form a customized cover plate from a universal cover plate to make the customized cover plate compatible with a particular trim associated with the lock assembly comprising the steps of: providing a universal cover plate (cover plates 14 and 16) with two or more undrilled holes needed to accommodate one of a plurality of trim elements associated with a user-selected lock application, providing indicia formed in said universal cover plate indicating the location of said two or more undrilled holes (determining location of holes for corresponding bosses from the lock frame), providing information respecting which undrilled hole or holes are needed to be drilled to accommodate said user-selected lock application (positively placing holes for corresponding bosses from the lock frame), and forming said hole or holes in the provided locations based upon the provided information to form said customized cover plate (placing .

Allowable Subject Matter
Claims 8, 9, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of a third adapter subunit mounted adjacent to the first adapter subunit, a fourth adapter subunit mounted adjacent to the second adapter subunit, wherein the first and third adapter subunits and the second and fourth adapter subunits bound the recess whereby the first and second adapter subunits define the door latch receiving cavity therebetween and the third and fourth adapter subunits define a door latch electronics receiving cavity therebetween; as well as a first power supply adapter housing coupled adjacent to the latch adapter housing, the power supply adapter housing including: a first power supply adapter subunit, a second power supply adapter subunit, wherein the first power supply adapter subunit and second power adapter subunit are each configured to bound a second portion of the recess defined within the first door to thereby define a power supply receiving cavity therebetween configured to receive a power supply and control unit; and a second power supply adapter housing coupled adjacent to the strike housing wherein the first power supply adapter subunit and second power adapter subunit .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to lock assemblies mounted within door structures:
U.S. Patent Application Publication Number 2016/0194899 to Aykas; U.S. Patent Application Publication Number 2006/0232080 to Washington et al.; U.S. Patent Number 10,767,392 to Aguirrezabala Olasagasti; U.S. Patent Number 10,415,267 to Schmutz; U.S. Patent Number 9,309,696 to Friese et al.; U.S. Patent Number 8,534,099 to Wheeler et al.; U.S. Patent Number 8,161,779 to Bergmann et al.; U.S. Patent Number 7,475,925 to Huang et al.; U.S. Patent Number 4,456,290 to Gross et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054.  The examiner can normally be reached on M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        




CJB /cb/
May 7, 2021